 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 28International Brotherhood
 of Electrical Workers, 
Local Union 16, AFLŒCIO (ACCL Enterprises) 
and
 Darvin Collins.  
Case 25ŒCBŒ8630 
January 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER AND WALSH On October 29, 2003, Administrative Law Judge Ira 
Sandron issued the attached 
decision.  The Respondent 
filed exceptions and a supporting brief.  The General 
Counsel filed an answering 
brief and the Respondent 
filed a brief in reply.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions
1 and to adopt the recommended Order as modified.
2ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders th
at the Respondent, Interna-
tional Brotherhood of Electri
cal Workers, Local Union 
16, AFLŒCIO, its officers, agents, and representatives, 

shall take the action set forth in the Order as modified. 
1. Substitute the following for paragraph 1(c). 
ﬁ(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act.ﬂ
 2. Insert the following as new paragraph 2(d). 
ﬁ(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply.ﬂ 
                                                           
                                                           
1 We affirm the judge™s finding that
 the express contractual language 
in the Toyota Agreement mandates th
e conclusion that the parties did 
not adopt the NECA Agreement™s union-security clause.  We note that 
we would reach this conclusion even if the Toyota Agreement did not 
include a prohibition on using any aspect or obligation of union mem-
bership, policies, or requirements to affect referrals.  Thus, the fact that 
the Toyota Agreement neither expressly adopts nor even mentions the 

NECA Agreement, coupled with conflicts in referral provisions in the 

Toyota and NECA Agreements and the express language in the Toyota 
Agreement that ﬁthe terms and cond
itions of this Project Agreement 
shall supercede and override terms a
nd conditions of any and all other 
National, area, or local collective-
bargaining agreements,ﬂ demonstrate 
that the parties to the Toyota Agreement did not adopt the NECA 
Agreement™s contractual pr
ovisions, but rather merely agreed to utilize 
the hiring hall mechanism established by it.   
2 We shall modify the judge™s recommended Order to more closely  
conform to current standard Board language. 
Belinda Brown, Esq., 
for the General Counsel.
 Charles L. Berger 
and Jennifer Ulrich Keppler, Esqs. (Berger 
& Berger), 
of Evansville, Indiana, for the Respondent
. Darvin Collins
, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE IRA SANDRON, Administrative Law Judge
.  This matter arises 
out of an amended complaint an
d notice of hearing (complaint) 
issued on August 15, 2003, against International Brotherhood 
of Electrical Workers, Local Union 16, AFL
CIO (Respon-dent).  The General Counsel allege
s, in sum, that in an exclu-
sive hiring hall context Respondent
 violated Section 8(b)(1)(A) of the National Labor Relations Act (the Act) in August 2002,
1 by failing and refusing to refer 
Darvin Collins for employment, 
and by statements made by its 
assistant business manager, John 
Brenner, in connection with that failure and refusal to refer.  
 Pursuant to notice, I conducted a trial in Evansville, Indiana, 
on September 4, 2003, at which a
ll parties were afforded full opportunity to be heard.  In lieu of presenting any witnesses, 
the parties stipulated the facts and the relevant documents.  
Joint Exhibit 1 is the collective-bargaining agreement between 
Respondent and the Evansville 
Division, Southern Indiana 
Chapter, N.E.C.A, Inc. (the NECA Agreement).  Joint Exhibit 2 

is the collective-bargaining agreement between Toyota Motor 
Manufacturing, Indiana, Inc. a
nd Koester Contracting Corpora-
tion (and other contractors) pe
rforming work at Toyota™s Gib-
son County, Indiana plant (the Toyota Agreement).
 The General Counsel and Respondent filed posthearing 
briefings, which I have duly considered.
 Issues
 1. Did Respondent unlawfully fail
 and refuse to refer Collins 
for employment by ACCL Enterp
rises (the Employer) at the 
Toyota Gibson County plant (the plant) because he was in ar-

rearage in his union dues payments? 
2. Before refusing to refer Collins for such employment, was 
Respondent obliged to specifically
 inform him of his dues obli-
gations, including the amount owed, and to afford him a rea-

sonable opportunity to satisfy the obligations? 
FINDINGS OF FACT
 The parties stipulated the facts, as follows: 
1. The filing and service of th
e charge, as alleged in para-
graph 1 of the complaint. 
2. The Board™s statutory jurisdiction and the status of the 
Employer as an employer engaged in commerce (par. 2). 
3. The status of Respondent as
 a labor organization (par. 3). 
4. The status of Business Ma
nager Larry Scott and Assistant 
Business Manager John Brenner as Respondent™s agents (par. 4). 
5. (A) Since at least August 8, the Toyota Agreement has ap-
plied to require that Respondent
 be the exclusive source of 
referrals of electricians for employment with the Employer at 
the plant.   
 1 All dates hereinafter occurred in 2002 unless otherwise indicated. 
341 NLRB No. 8 
 ELECTRICAL WORKERS LOCAL 
16 (ACCL ENTERPRISES) 29     (B) On August 19, Res
pondent failed and refused to refer 
Darvin Collins to employment with the Employer at the plant 
beginning August 20. 
     (C) Respondent engaged in this conduct because Collins 
was in arrearage in his payment of dues to Respondent. 
6. (A) On August 19, Respondent, by Brenner, informed 
Collins that Respondent would not refer him from its exclusive 
hiring hall until Collins paid his arrearage in union dues. 
     (B) Prior to August 19, Respondent failed to provide 
Collins with a dues statement setting out that he was in arrear-
age in the amount of $64.70 an
d that he had a reasonable op-
portunity to satisfy the arrearage.  
7. Respondent runs an exclusive hiring hall.   
8. Members cannot seek employ
ment outside the hiring hall. 
9. The NECA agreement has at all times applied.
 10. The Toyota Agreement has at all times applied.
 11. Both agreements require 
referral through the exclusive 
hiring hall.  
 12. On August 19, Collins was eligible for referral to the pro-
ject as an employee of the Employer on August 20.
 13. On August 20, there was em
ployment available by the 
Employer.
 14. Collins could not work without a referral from Respon-
dent. 15. On August 19, Collins knew he was in arrearage in his 
union dues, was given an opportunity 
to pay, failed to pay, and 
was denied a referral because he did not pay.
 16. Collins has been a member of Respondent for over 30 
years.
 17. Collins was Respondent™s
 business manager from 1993 
to 1999. 18. In the event that Respondent 
is found to have violated the 
Act, the appropriate measure of damages is backpay in the 
amount of 2 days of 
pay at the journeyman
 electrician level. 
The Toyota Agreement states at page l, ﬁThis Agreement 
represents the complete understa
nding of the parties.ﬂ  Article II, section 1 provides in part:
  It is further agreed that the terms and conditions of this Project 

Agreement shall supersede and override terms and conditions 
of any and all other national, area, or local collective bargain-
ing agreements.  It is understood 
that this is a self-contained, 
stand alone, Agreement and that 
by virtue of having become 
bound to this Project Agreement, neither [Koester nor other 
contractors] will be obliged to sign any other local, area, or 
national agreement. 
 Regarding recognition and employment, article IV provides 
in part:
  Section 1.  [Koester and other contractors] recognize the Un-
ion as the sole and exclusive bargaining representative for all 
craft employees working on facilities within the scope of this 
Agreement.
 Section 2.  The [contractors] agree to recognize and be bound 
by the legal referral facilities maintained by the union(s) and 
shall notify the appropriate union . . . when workmen are re-
quired.
 Section 3.  Selection of applicants fo
r referral to jobs shall be 
on a non-discriminatory basis and shall not be based on, or in 
any way, affected by, union membership, by-laws, rules, 

regulations, constitutional provisions, or any other aspect of or 
obligation of union membership, policies or requirements.  
There shall be no discriminatio
n against any employee or ap-
plicant for employment because of his membership or non-

membership in the union. 
 Applicable Law 
Refusal to refer for arrearage in dues 
A union owes its members a duty of fair representation to 
employees using an ex
clusive hiring hall.  Breininger v. Sheet Metal Workers Local 6
, 493 U.S. 67 (1989); Radio-Electronics 
Officers Union
, 306 NLRB 43, 44 (1992).  It may not adversely 
affect the employment status 
of someone for discriminatory, 
arbitrary, or irrelevant reasons.  
Miranda Fuel Co.
, 140 NLRB 
181, 184185 (1962).  Hiring hall rules may be lawful if the 
action taken was pursuant to a valid union-security clause or 
necessary to effective performance of the union™s representa-
tion function.  
Operating Engineers Local 1406 (Ford, Bacon 
& Davis Construction)
, 262 NLRB 50 (1982).
 A valid union-security clause can be enforced at the hiring 
hall level by a refusal to refer an employee whose dues are in 
arrears, so long as the employee has already worked for the 
statutory grace period
2 in the bargaining unit to which the 
clause applies.  
Iron Workers Local 118, 257 NLRB 564, 566 
(1981); Mayfair Coat & Suit Co.
, 140 NLRB 1333 (1963). 
Requirement of notice of arrearage 
The right of a union to refuse to refer an employee whose 
dues are in arrears is not unqualified.  Thus, in order to seek the 

discharge of an employee for failing to tender required union 
dues and fees or, similarly, to not refer the employee for that 
reason, the union normally must, at a minimum, give the em-
ployee reasonable notice of the delinquency.  This includes 
stating the precise amount owed, 
the months for which dues are owed, and the method used to 
compute the amount; telling the employee when to make required 
payments; and explaining that 
failure to pay the required amount
 will result in discharge (or 
nonreferral).  Communications Workers Local 9509 (Pacific 
Bell), 295 NLRB 196 (1989); 
I.B.I. Security, Inc.
, 292 NLRB 
648, 649 (1988).  The purpose of these requirements is to en-
sure that ﬁa reasonable employee will not fail to meet his obli-
gation through ignorance or inadvertence, but will do so only as 
a matter of conscious choice.ﬂ  
Valley Cabinet & Mfg.
, 253 
NLRB 98, 108 (1980), quoted with approval in 
I.B.I. Security
, supra at 649. Consistent with that purpose, the requirements are not ap-
plied mechanically without cons
ideration of the circumstances 
present in a particular case.  Thus, the Board has held that the 

requirements are not ﬁto be so 
rigidly applied as to permit a 
recalcitrant employee to profit
 from his own dereliction in 
complying with his obligations as a union member,ﬂ
 Auto 
Workers Local 95 (Various Employers), 
337 NLRB 237, 240 
(2001), citing Teamsters Local 630 (Ralph™s Grocery)
, 209 
NLRB 117, 125 (1974); I.B.I. Security, supra at 649.  The Board will excuse a union™s failure to fully comply with the 
                                                          
 2 Sec. 8(f) of the Act.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 30requirements when it is shown that the employee willfully 
sought to evade his union-security obligations.  
Auto Workers 
Local 95, supra at 240; 
I.B.I. Security
, supra at 649. 
Analysis and Conclusions 
Respondent™s failure and refusal to refer Collins 
It is not disputed that whereas the NECA Agreement ex-
pressly contains a union-security clause, the Toyota Agreement 

does not.  The language of the Toyota Agreement explicitly states that 
its provisions ﬁsupercede and ove
rride the terms and conditions 
of any and all other national, area, or local collective bargaining 

agreementﬂ and it is a ﬁself-contained, stand alone, Agree-
ment.ﬂ  Additionally, nowhere in
 the Toyota Agreement is there 
any mention whatsoever of the NECA Agreement.  Therefore, 

it cannot be argued that the general terms of the Toyota Agree-
ment incorporate implicitly the union-security clause in the 
NECA Agreement.   
Accordingly, the sole agreement 
relevant here is the Toyota 
Agreement, regardless of whether the Employer might other-
wise be bound on other jobs to 
the terms and conditions con-
tained in the NECA Agreement, including its union-security 

provision.   Turning to the hiring provisions 
of the Toyota Agreement, it 
does recognize the various AFLŒCIO construction trade unions, 
including Respondent, and furt
her provides for referrals from 
union hiring halls.  However, it sp
ecifically states that referrals 
shall not be affected by any aspect of or obligation of union 
membership, policies or requirements.  This broad language 
reasonably encompasses union dues.
 For the above reasons, I must 
reject the argument advanced by Respondent™s counsel that th
e Toyota Agreement ﬁexplicitly 
adopts all of the hiring hall 
procedures contained in the 
[NECA] Agreement, including its enforcement mechanism, the 

union-security clause.ﬂ
3  In sum, the express contractual language in the Toyota 
Agreement mandates a conclusion that electrician jobs at the 

project were not subject to any union-security provision.  I 
conclude, therefore, that Respondent violated Section 
8(b)(1)(A) of the Act by failing and refusing to refer Collins to 
work at the plant because of his arrearage in union dues, and by 
Brenner™s statement that he woul
d not refer him for that reason.
 Failure to Provide Adequate Information to Collins 
For purposes of analysis, I will assume here that the job in 
question was covered by a union-s
ecurity clause and that Bren-
ner limited his statement to 
jobs having such a provision.
4  From the stipulated record, it is not clear whether Collins 
was aware of his arrearage prio
r to August 19 or first became 
aware of it on that date.  However, regarding any obligation on 

Respondent™s part to provide him with notice and an opportu-nity to cure the arrearage before
 refusing to refer him, it is 
noteworthy that Collins has been a member of Respondent for 
                                                          
                                                           
3 Respondent™s motion f
iled October 14, 2003. 
4 The stipulated record is silent 
as to when Collins™ back dues arose 
or whether he previously worked at the project, and I decline to make 
any assumptions.  Therefore, the a
pplicability of any statutory or con-
tractual grace period cannot be addressed.  
over 30 years and, moreover, 
was Respondent™s business man-
ager from 1993 to 1999.  Based on his length of membership 
and his service as an officer for 6 years, I must assume that he 
was well aware of the need to be current in his dues in order to 
be referred to jobs covered by union- security provisions.  
 I therefore cannot conclude that his failure to be current in 
his dues was the result of ignorance or inadvertence, or that a 
reasonable person in his position would have been surprised 
had he been told on August 19 that he would not be referred to 
jobs covered by union-secur
ity provisions, until he became current.  I further note the small amount of the dues arrear-
age$64.70.  Even assuming that Collins was not aware of the 
specific amount prior to August 19,
 this is not a situation in-
volving an arrearage of hundreds or thousands of dollars, in 

which case immediate payment mi
ght have created a significant financial, as well as lo
gistical, burden on him. 
 Accordingly, I conclude that Respondent did not commit ad-
ditional violations of Section 8(b)(1)(A) by providing Collins 
with inadequate information befo
re it did not refer him, or by 
Brenner™s failure to provide him with such information when 

telling him he would not be referred.
 I recommend, therefore, dismissal of the allegations of the complaint relating to the information Respondent provided to 
Collins about the arrearage.
 CONCLUSIONS OF 
LAW 1. By failing and refusing to refer Darvin Collins to a job 
covered by a collective-barg
aining agreement with no union-
security clause, because of his arrearage in union dues, and by 

telling him that he would not be referred to such a job unless he paid the arrearage, Respondent
 has engaged in unfair labor 
practices affecting commerce within the meaning of Section 
2(2), (6), and (7) of the Act.
 2. By such conduct, Respondent
 violated Section 8(b)(1)(A) 
of the Act. REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.
 The Respondent having unlawfully failed and refused to re-
fer Darvin Collins for employme
nt, it must make him whole for any loss of earnings and other be
nefits he may have suffered, 
including 2 days of pay at the journeyman electrician level, as 

stipulated by the parties.  See 
Laborers Local 135 (Bechtel 
Power Corp.), 271 NLRB 777, 779 (1984); 
Laborers Local 889 (Anthony Ferranto & Sons)
, 251 NLRB 1579 (1980). 
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5  5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  
 ELECTRICAL WORKERS LOCAL 
16 (ACCL ENTERPRISES) 31ORDER The Respondent, International Brotherhood of Electrical 
Workers, Local Union 16, AFL
CIO, Evansville, Indiana, its 
officers, agents, and representatives, shall
 1. Cease and desist from
 (a) Failing and refusing to refe
r members for employment to 
jobs covered by collective-barg
aining agreements not contain-ing union-security provisions, because the members are in ar-
rears in their union dues payments.
 (b) Telling members that they will not be referred to jobs 
covered by collective-bargaining agreements not containing 
union-security provisions, until they become current in their 
union dues payments. 
 (c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.
 (a) Make Darvin Collins whole for any loss of earnings and 
other benefits suffered as a resu
lt of not being referred on Au-
gust 19, in the manner set forth in the remedy section of this 

decision.
 (b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful failure and refusal to refer 
Darvin Collins and, within 3 days thereafter, notify him in writ-
ing that it has done so and that it will not use the nonreferral 
against him in any way.
 (c) Within 14 days after service 
by the Region, post at its of-
fice and its hiring hall in Evansville, Indiana, copies of the at-
tached notice marked ﬁAppendix.ﬂ
6 Copies of the notice, on forms provided by the Regional 
Director for Region 25, after 
being signed by the Respondent™s authorized representative, 

shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to members are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the hiring hall involved in these proceedings, the Re-

spondent shall duplicate and mail, 
at its own expense, a copy of 
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
the notice to all current members and former members of the 
Respondent at any time since August 19, 2002.
 IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found.
 APPENDIX NOTICE TO 
MEMBERS POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 fail and refuse to refer you to jobs covered by 
collective-bargaining agreements
 not containing union-security 
provisions because you owe us dues.
 WE WILL NOT
 tell you that you will not be referred to jobs 
covered by collective-bargaining agreements not containing 

union-security provisions until you become current in your 
dues. WE WILL NOT
 in any like or related 
manner restrain or coerce you in the exercise of the right
s guaranteed you by Section 7 of 
the Act.
 WE WILL 
make Darvin Collins whole for any loss of earnings 
and other benefits resulting from our unlawful failure and re-

fusal to refer him to a job covered by a collective-bargaining 
agreement not containing a union-security provision.
 WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful failure and 
refusal to refer Darvin Collins, and 
WE WILL
, within 3 days 
thereafter, notify him in writing that we have done so and that 

we will not use the nonreferra
l against him in any way. 
 INTERNATIONAL 
BROTHERHOOD OF 
ELECTRICAL WORKERS, LOCAL UNION 16,
 AFLCIO     